Citation Nr: 1101434	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  10-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the Veteran's discharge from service for 
the period from March 1955 to December 1957 constitutes a bar to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1954 and from March 1955 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 administrative decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO determined that the Veteran 
was not eligible for VA benefits (exclusive of health care under 
Chapter 17, Title 38, United States Code) due to the character of 
his discharge from military service for the period from March 
1955 to August 1961.
The RO issued a November 1961 administrative decision in which it 
determined that the Veteran's discharge in August 1961 was a bar 
to benefits.  There is no indication that the Veteran was 
notified of this decision or advised of his appeal rights.  
Hence, it is not a final decision.  Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992).  Moreover, additional pertinent service 
department records, including a certificate of honorable 
discharge in December 1957 and information about the terms of his 
service, have been received.  Where VA receives pertinent service 
department records that were in existence at the time of a prior 
decision, the claim will be readjudicated without consideration 
of the prior decision.  38 C.F.R. § 3.156(c) (2010). 

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.  At his 
hearing, the Veteran made statements that could be construed as a 
claim for service connection for hearing loss based on his period 
of honorable service from March 1951 to February 1954.  Although 
it appears that the RO determined in its July 2008 rating 
decision that service connection was not warranted for hearing 
loss based on the first period of service, it did not formally 
adjudicate this matter.  The matter is referred to the RO for 
adjudication.

In December 2010, the Vice Chairman of the Board granted a motion 
to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  At the time of the Veteran's December 30, 1957 discharge from 
service, he was not eligible for complete separation.

2.  The Veteran's period of service from December 31, 1957 to 
August 1961 was terminated by a discharge under other than 
honorable conditions.

2.  The actions that led to the Veteran's discharge from service 
in August 1961 constituted willful and persistent misconduct. 


CONCLUSION OF LAW

The character of the Veteran's discharge for the period of 
service from March 1955 to August 1961 is a bar to the payment of 
VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 
2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.301 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Where the issue involves the character of a veteran's discharge, 
VCAA notice must inform the claimant of the evidence needed to 
establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 
(2007).  The RO provided this notice in a letter dated in July 
2007.  The letter informed him that VA compensation benefits 
would require resolution of the question of whether his service 
was honorable and the character of his discharge.  The letter 
enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, 
and advised the Veteran to submit any evidence in support of his 
appeal.

Furthermore, assisted the Veteran by obtaining pertinent service 
personnel and treatment records, and post-service records he 
identified.

Analysis

For VA purposes, a Veteran is a person discharged or released 
from active service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in service, 
pension, compensation, or dependency and indemnity compensation 
is not payable unless the period of service on which the claim 
was based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12. 
 
A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions: (1) 
acceptance of an undesirable discharge to escape trial by general 
court-martial; (2) mutiny or spying; (3) an offense involving 
moral turpitude, including conviction of a felony; (4) willful 
and persistent misconduct, which does not include discharge 
because of a minor offense if service was otherwise honest, 
faithful, and meritorious; and (5) homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).

The Veteran's service personnel records reflect that between 
August 1955 and his discharge in August 1961 he was investigated 
for and found guilty by court-martial for violation of various 
provisions of the Uniform Code of Military Justice (UCMJ).  Such 
convictions include, but are not limited to the following:  
violation of UCMJ, Article 134 for wrongfully using with the 
intent to deceive an instrument purporting to be a military pass 
with knowledge of its falsity; violations of UCMJ, Article 86 for 
being absent without leave (AWOL) for the periods from July 7 to 
July 9, 1956 and from February 27, 1961 to April 11, 1961; and 
violation of UCMJ, Article 92 for leaving a military reservation 
without a pass in his possession and failure to sign out in a 
sign out register.  His sentences included being restricted to 
his company area, forfeiture of salary, confinement at hard 
labor, and rank reduction.

In February 1961, the Veteran was found guilty of disorderly 
conduct and was fined by the civil authorities in Clarksville, 
Tennessee.

The Veteran underwent a psychiatric evaluation in May 1961.  The 
evaluation report reveals that he was diagnosed as having severe 
passive-aggressive personality, as demonstrated by his acting out 
behavior, poor motivation, and disregard for lawful authority.  A 
report from his unit reflected that his performance on duty had 
been very poor and the possibility of rehabilitation was very 
slight.  

The psychiatrist who conducted the evaluation made the following 
findings: that the Veteran was not psychotic (insane) or severely 
neurotic and had no disqualifying mental or physical defects 
sufficient to warrant a disposition through medical channels; 
that he was mentally responsible and able to both distinguish 
right from wrong and adhere to the right; that he possessed 
sufficient mental capacity to understand the nature of any 
proceedings against him and to intelligently conduct and 
cooperate in his own defense; that there were no psychiatric 
contra-indications to whatever administrative action was deemed 
appropriate; and that his condition was not amenable to 
hospitalization, treatment, disciplinary action, training, 
transfer to another station or organization, or reclassification 
to another type of duty.  A recommendation was made that the 
Veteran meet a Board of Officers to consider his separation from 
service.

In July 1961, a formal written request was submitted that the 
Veteran be discharged from service with an undesirable discharge 
pursuant to Army Regulation 635-208 due to frequent incidents of 
a discreditable nature with military authorities and an 
established pattern showing dishonorable failure to pay debts.  
The request indicates that he was capable of performing his 
duties, but that due to his own indifferent attitude, he 
disobeyed orders, habitually absented himself without proper 
authority, reported for duty while intoxicated, cashed bad 
checks, and failed to pay his financial obligations.

During the 12 month period preceding the July 1961 request, the 
Veteran was constantly advised on his efficiency, conduct, 
personal appearance, cashing of numerous non-negotiable checks, 
financial obligations, and dishonesty.  He had an established 
pattern showing a dishonorable failure to pay just debts and 
cashing bad checks, he failed to appear for his assigned duties, 
spent his earnings on drinking rather than paying his debts, was 
AWOL for a period of 42 days, and engaged in excessive drinking 
and reported for duty intoxicated.  Overall, he expressed 
indifference towards the Army and willingly shirked his 
responsibilities and duties of which he was entirely capable of 
performing.

Furthermore, numerous attempts were made to rehabilitate the 
Veteran, however all counseling was met with negative results and 
there were no chances of rehabilitation.  Therefore, a 
recommendation was made that the Veteran be discharged with an 
undesirable discharge under the provisions of Army Regulation 
635-208.

In July 1961 several statements were submitted by fellow 
servicemen and creditors of the Veteran.  These statements reveal 
that the Veteran reported late or did not report at all for his 
assigned duties, reported for duty while intoxicated, slept while 
on duty, failed to maintain his personal appearance and 
equipment, engaged in habitual lying, disobeyed orders, failed to 
repay his debts, and wrote non-negotiable checks.

Based on the foregoing established pattern of behavior, the 
Veteran was discharged in August 1961 under other than honorable 
conditions.

At his hearing, the Veteran testified that he had been the victim 
of a "clique" during his last period of service.  The "clique" 
had essentially conspired against him.  He argued that his 
conduct during service did not warrant an other than honorable 
discharge and that the charges against him had been exaggerated.  
His representative pointed out that the Veteran had had prior 
honorable service and that the Veteran had been able to work for 
decades after the last period of service with no discipline 
problems.

The above evidence reveals that the Veteran was discharged in 
August 1961 for a pattern of persistent and willful misconduct 
(e.g. reporting late for duty, failure to report for duty, being 
AWOL for an extended period of time, intoxication while on duty, 
failure to obey orders, dishonesty, failure to pay debts, and 
failure to maintain personal appearance and military equipment).  

Furthermore, his misconduct was clearly not minor, as he was 
tried and convicted on several occasions by court-martial, he 
routinely exhibited poor performance, he was AWOL for an extended 
period of time, and numerous attempts at rehabilitation were 
unsuccessful.  The Court has noted that offenses that interfere 
with one's military duties preclude their performance and are not 
minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also 
Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).   

Although the Veteran has argued that his difficulties during his 
last period of service were due to a "clique" at his last duty 
station, the record shows that he began receiving special court 
martials during his second period of service at a different 
military base and was arrested and fined by civil authorities.  
He has also argued that his infractions were less severe than 
they appear in the record; but even accepting his version, for 
the sake of argument, the record would show a persistent pattern 
of offenses and misconduct extending over virtually the entire 
period of his service from 1955 to 1961.

Discharge under other dishonorable conditions is a bar to payment 
of VA benefits unless it is found that the service member was 
insane at the time of the commission of the offense causing such 
discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. 
§ 3.12(b).  A discharge due to willful and persistent misconduct 
will be considered to have been issued under dishonorable 
conditions.  38 C.F.R. 3.12(d)(4).  

The Veteran has not argued, and the evidence does not show, that 
he was insane in service.  The May 1961 psychiatric evaluation 
specifically noted that he was not insane, that he was able to 
distinguish right from wrong, and was able to adhere to the 
right.  Furthermore, during the September 2010 hearing, the 
Veteran acknowledged that he engaged in such offenses as arriving 
late for duty, drinking (although he denied intoxication) while 
on duty, and being AWOL, and he did claim that he was insane at 
the time he committed these offenses.  Thus, the insanity 
exception to the bar of benefits based on discharge under 
dishonorable conditions is not for application in this case.

The Veteran has pointed out that he received an honorable 
discharge for the period of service from March 31, 1955 to 
December 30, 1957.  He argues that he should therefore, be 
eligible for compensation benefits.  The service department has 
certified that the Veteran was not eligible for complete 
separation when discharged on December 30, 1957.

Because the Veteran was not eligible for complete separation, his 
second and third periods of service (March 1955 to December 1957 
and December 1957 to August 1961) are deemed as one and the 
character of discharge from the final period of service is 
controlling.  38 C.F.R. § 3.13(b) (2010); VAOPGCPREC 8-2000, 66 
Fed. Reg. 33,310(2001).  

The provisions of 38 C.F.R. 3.13(c) provide an exception to the 
above.  Under those provisions, despite the fact that no 
unconditional discharge (complete separation) may have been 
issued, a person shall be considered to have been unconditionally 
discharged or released from active military, naval or air service 
when the following conditions are met:

(1) The person served in the active military, 
naval or air service for the period of time the 
person was obligated to serve at the time of 
entry into service; 

(2) The person was not discharged or released 
from such service at the time of completing 
that period of obligation due to an intervening 
enlistment or reenlistment; and 

(3) The person would have been eligible for a 
discharge or release under conditions other 
than dishonorable at that time except for the 
intervening enlistment or reenlistment.
38 C.F.R. § 3.13(c).

The July 2008 administrative decision shows that the Veteran's 
March 1955 enlistment was for a period of three years.  Because 
he had not yet served the time he was obligated to serve at the 
time of the December 1957 discharge; the provisions of 38 C.F.R. 
§ 3.13(c) cannot serve to render that discharge unconditional or 
complete.

Therefore, the Board concludes that the Veteran was discharged 
under other than honorable conditions due to willful and 
persistent misconduct for the period of service from March 1955 
to August 1961.  The character of the Veteran's discharge for 
this period of service is a bar to the payment of VA benefits.  
38 C.F.R. §§ 3.12(d)(4), 3.301(c)(3).  
For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the appeal must be denied.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-57.
 

ORDER

The character of the Veteran's discharge from service for the 
period from March 1955 to December 1961 is a bar to VA benefits; 
the appeal is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


